 

Exhibit 10 (d)

 

SEPARATION AGREEMENT DATED JUNE 14, 2004 BY AND BETWEEN A. O. SMITH CORPORATION
AND DONALD M. HEINRICH

 

THIS AGREEMENT, by and between A. O. Smith Corporation, a Delaware corporation,
hereinafter referred to as “A O. Smith” and Donald M. Heinrich, an individual,
hereinafter referred to as “Heinrich”;

 

WHEREAS, Heinrich is currently employed by A. O. Smith in the capacity of
President of A. O. Smith Electrical Products Company; and

 

WHEREAS, A. O. Smith and Heinrich desire to terminate the employment
relationship under terms acceptable to the parties.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed as follows:

 

1. Heinrich is relieved of his duties of the day-to-day management of the
Electrical Products Company of A. O. Smith Corporation business effective May
11, 2004.

 

2. Heinrich shall remain as an active employee on the A. O. Smith payroll at his
current base salary until May 15, 2006. While on the active payroll, Heinrich
shall make himself available to perform such duties as may be reasonably
requested by Paul W. Jones or his designee.

 

3. A. O. Smith agrees to continue group insurance coverage for Heinrich and his
eligible dependents while he remains on the active payroll. The coverages will
include Disability, Health and Dental. Heinrich will continue to participate in
the A. O. Smith Retirement Plan and the A. O. Smith Profit Sharing Retirement
Plan while he remains on the active employee payroll. Heinrich shall be eligible
for the Company Matching Contribution in the A. O. Smith Profit Sharing
Retirement Plan in the year he ceases to be actively employed by A. O. Smith.

 

4. Heinrich will continue to be eligible for the Executive Split Dollar Life
Insurance Policy(s) benefit as follows:

 

  •   Pre-Retirement Policy(s): Life insurance protection will continue to be
provided under these policies while Heinrich remains on the active payroll with
A. O. Smith but no later than May 15, 2006. When Heinrich ceases to be on the
active payroll, the split dollar agreements covering these policies shall
terminate and A. O. Smith shall release its collateral interest in the policies.
When Heinrich begins to collect his benefit under the A. O. Smith Corporation
Executive Supplemental Pension Plan, the value of the policies shall be an
offset to benefits due under the Plan.

 

  •   Post Retirement Policy: Life insurance protection will continue to be
provided under this policy while Heinrich remains on the active payroll with A.
O. Smith but no later than May 15, 2006. When Heinrich ceases to be on the
active payroll of A. O. Smith, the split dollar agreement will be terminated and
the policy will be terminated unless Heinrich elects to make arrangements to
continue the policy.

 

5. Supplemental Profit Sharing Plan: Heinrich shall be eligible to receive
supplemental profit sharing contributions while he remains on the active
payroll. The amount of money in Heinrich’s Supplemental Profit Sharing Plan will
be paid out to him in January of the year following his termination from
employment.

 

6. Deferred Incentive Compensation Account: The amount of money in Heinrich’s
Deferred Incentive Compensation Account will be paid to him in January of the
year following his termination from employment unless he submits a new election
form directing otherwise.

 

7. Stock Option: No new stock option grants will be made to Heinrich effective
with the execution of this Agreement. All stock option agreements held by
Heinrich will be amended to extend the period of exercisability to May 15, 2006.
The amended stock option agreements will provide that Heinrich’s right to
exercise the options will immediately terminate upon any violation of the
provisions of paragraph 17 of this Agreement.

 

8.

Restricted Stock: No new restricted stock grants will be made to Heinrich.
Existing restricted stock will continue to vest while Heinrich remains on the
active payroll and restricted dividends will continue to be paid annually to his

 

45



--------------------------------------------------------------------------------

 

Supplemental Profit Sharing Plan account. At the time Heinrich’s employment is
terminated, he will become fully vested in any unvested restricted stock grants.

 

9. In the event that Heinrich obtains other full-time employment before May 15,
2006, the salary payments shall continue through May 15, 2006, but his
employment with A. O. Smith and the benefit coverages under Paragraph 3 shall
terminate as of the date he commences such employment.

 

10. Heinrich shall be eligible to receive a bonus under the A. O. Smith
Executive Incentive Compensation Plan for 2004. He shall not be eligible for any
bonus under the 2005 or 2006 bonus plan.

 

11. Heinrich shall be eligible for the use of his current company leased car
until he has secured other full-time employment but no later than May 31, 2005.
At such time, he shall have the option of returning the car or purchasing the
car for its then book value. During his use of the company leased car, A. O.
Smith shall maintain all existing collision, comprehensive and liability
insurance on the car, and Heinrich shall be responsible for all operating and
maintenance costs.

 

12. The payment by A. O. Smith of fees and dues for club membership Heinrich
currently is provided will be continued through the end of 2004 but not beyond.

 

13. Heinrich will be eligible for Deloitte & Touche financial counseling service
through December 2004 including income tax preparation for 2004.

 

14. Executive outplacement services will be provided at the Company’s expense to
assist Heinrich in obtaining other employment.

 

15. A. O. Smith agrees to continue its practice of reimbursing Heinrich for the
income taxes due on the imputed or reportable income related to A. O. Smith’s
payment of club fees and dues, tax preparation and counseling fees, lease
payments on the company car, dividends on Restricted Stock and contributions to
the Supplemental Profit Sharing Plan.

 

16. A. O. Smith agrees to continue to provide Directors & Officers insurance for
Heinrich for the period he is considered an officer of the Corporation.

 

17. In consideration for this Separation Agreement, Heinrich agrees as follows:

 

  A) From the date of execution of this Agreement until May 15, 2006, he will
not directly or indirectly engage as an employee, consultant, or representative
in any activity for any business or person which is primarily engaged in the
manufacture, sale or distribution of electric motors, unless he obtains the
prior written consent of Paul Jones, President and COO of A. O. Smith
Corporation; and

 

  B) He will not engage in any act or make any statement, which criticizes,
maligns, denigrates or disparages A. O. Smith or its affiliates or their
directors, officers or employees; and

 

  C) From the date of execution of the Agreement until May 15, 2009, Heinrich
agrees that he will not disclose to any person, firm or corporation any secret,
confidential or proprietary information of A. O. Smith or its affiliates, unless
such information is in the public domain or is required to be disclosed by law.
Such secret, confidential and proprietary information shall include, but not be
limited to, such matters as A. O. Smith’s costs, profits, markets, sales,
pricing, product lines, policies, operational methods, suppliers, customers and
strategic plans; and

 

  D)

He agrees to release and forever discharge A. O. Smith Corporation and any of
their affiliated companies, their officers, directors and employees of and from
any and all claims, demands, rights, liabilities and causes of action of
whatsoever kind or nature, arising out of or in connection with his employment.
This release specifically encompasses all claims of employment discrimination
based on race, color, religion, sex and national origin under Title VII of the
Civil Rights Act of 1964 or under Section 1981 of the Civil Rights Act of 1866,
all claims of age discrimination under the Age Discrimination in Employment Act
of 1967 (ADEA), all claims under the Employee Retirement Income Security Act
(ERISA), all claims of employment discrimination under the Americans with
Disabilities Act (ADA), all claims based on any express or implied employment
contract as well as claims under any applicable state or local law concerning
employment. This

 

46



--------------------------------------------------------------------------------

 

release shall not apply to any claims for benefits under applicable unemployment
compensation law, nor any claim for vested benefits under A. O. Smith’s pension
and savings plans. This release shall also not apply to any right or claims
under the Age Discrimination and Employment Act of 1967 (ADEA) which arise after
the date this Agreement is executed; and

 

  E) In the event that Heinrich violates any of the provisions of Paragraphs 17,
A thru D, A. O. Smith shall have the right to terminate his employment with A.
O. Smith, cease making the payments in Paragraph 2 and cease providing the
benefit coverages outlined in Paragraph 3 of this Agreement.

 

18. Heinrich agrees that he will not disclose the terms, amounts and facts of
this Agreement to anyone other than to his financial or tax advisor/counselor,
attorney or Lori Davis.

 

19. Heinrich shall have the right to revoke this Agreement within seven (7) days
after he executes it, by providing written notice of such revocation to A. O.
Smith. This Agreement shall not be effective or enforceable until the seven-day
revocation period has expired.

 

20. Heinrich acknowledges that he has been advised by A. O. Smith to seek the
advice of an attorney regarding this Agreement and that he has been given 21
days to decide whether to agree to its terms.

 

21. The illegality or unenforceability of any provision of this Agreement shall
not effect the validity and enforceability of any legal and enforceable
provision of this Agreement.

 

22. This Agreement shall supersede and replace all prior written and oral
agreements between the parties regarding the subject matter of this Agreement.

 

23. This Agreement will be binding upon any successors and assigns of A. O.
Smith.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
indicated below.

 

       

A. O. SMITH CORPORATION

Dated:  

June 9, 2004

      By:  

/s/ Edward J. O’Connor

               

Edward J. O’Connor

Vice President

Human Resources & Public Affairs

Dated:  

June 9, 2004

      By:  

/s/ Donald M. Heinrich

               

Donald M. Heinrich

 

47